DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al. (20060055399). 
With respect to claim 1, Georgeson et al. teach of an apparatus for inspecting a structure with the use of a movable probe with a magnet arranged on a tracking and driven probe to facilitate coordinated movement of the tracking probe in conjunction with the driven probe [0015]. The driven or the tracking probe may include a sensing element such as an ultrasound transducer [0016]. Therefore Georgeson et al. teach of a scanning system which includes a movable probe with magnets and ultrasound transducer for sensing. Georgeson et al. teach of use of the device for inspection of variety of structures based upon magnetic fields through the structure [0033]. Therefore, the magnet that is arranged on the tracking or driving probes is arranged to generate magnetic fields. The reference teaches of each probe 14, 16 to include magnets where one or both of the probes include ultrasound transducer and rotational alignment of the probes allow proper positioning of the probes with respect to each other or alignment of the probe with magnet in relation to the probe with the ultrasound transducer [0036, 0037]. Georgeson et al. teach in one embodiment a configuration where on the probe 
With respect to claim 2, Georgeson et al. teach of moving the probes with respect to each other where the driven and tracking probes are disposed proximate to and in contact with the first and second surfaces of a structure while maintaining alignment and magnetic attraction between the probes [0051]. Georgeson et al. also teach of the system having the capacity of being handheld with a handle [0047].
With respect to claim 3, Georgeson et al. specifically teach of the magnetic field created by the magnet and the magnetic attraction established between the two probes as they move relative to each other without requiring the application of any additional force directly to the tracking probe to maintain position relative to the structure [0053-0056]. 
With respect to claim 4, Georgeson et al. also teach of the rotating or oscillatory motion of the magnet to permit the probes to rotate freely [0036, 0037, 0047]. 
Georgeson et al. do not teach of all the claim elements in a single embodiment.  It would have therefore been obvious to combine the elements from the different embodiments to provide a method and imaging probe system to improve inspection of a structure or continuous inspection of a large area of a structure by maintaining alignment and positioning of sensing transducers and/or receivers with increased speed and efficiency with which such structures are inspected [Georgeson, [0013]]. 
4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al. in view of Yellen et al. (20070215553).  Georgeson et al. also teach of the system with a motion control unit to regulate the motion of the magnet and scanning system [0013, 0018].  Georgeson et al. however do not explicitly teach of detecting motion of magnetic nanoparticles. In a related field of endeavor Yellen et al. teach of an apparatus and method for analysis and detection of motion of nanoparticles in response to time-varying rotating magnetic fields [0032, 0037, 0041].  Yellen et al. therefore teach of a magnetic .  
5.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al. in view of Yellen et al. 
With respect to claim 6, Georgeson et al. teach of a method for inspecting a structure with the use of a movable probe with a magnet arranged on a tracking and driven probe to facilitate coordinated movement of the tracking probe in conjunction with the driven probe [0015]. The driven or the tracking probe may include a sensing element such as an ultrasound transducer [0016]. Therefore Georgeson et al. teach of a scanning system which includes a movable probe with magnets and ultrasound transducer for sensing. Georgeson et al. teach of use of the device for inspection of variety of structures based upon magnetic fields through the structure [0033]. Therefore, the magnet that is arranged on the tracking or driving probes is arranged to generate magnetic fields. The reference teaches of each probe 14, 16 to include magnets where one or both of the probes include ultrasound transducer and rotational alignment of the probes allow proper positioning of the probes with respect to each other or alignment of the probe with magnet in relation to the probe with the ultrasound transducer [0036, 0037]. Georgeson et al. teach in one embodiment a configuration where on the probe 14 include a sensing 
With respect to claim 7, Georgeson et al. teach of moving the probes with respect to each other where the driven and tracking probes are disposed proximate to and in contact with the first and second surfaces of a structure while maintaining alignment and magnetic attraction between the probes [0051].
With respect to claim 8, Georgeson et al. also teach of the rotating or oscillatory motion of the magnet to permit the probes to rotate freely [0036, 0037, 0047]. 
Georgeson et al. however do not explicitly teach of detecting motion of magnetic nanoparticles. In a related field of endeavor Yellen et al. teach of an apparatus and method for analysis and detection of motion of nanoparticles in response to time-varying rotating magnetic fields [0032, 0037, 0041]. Yellen et al. therefore teach of a magnetic field source that comprises a time varying magnetic field supplied by a source held external to the surface of the substrate such as oscillating or rotating magnetic fields that permeate the substrate and the fluid [0037].  Yellen et al. teach of images showing magnetic nanoparticles circulating around magnetic features due to uniform rotating magnetic field with its axis of field rotation aligned normal to the plane where the nanoparticles complete one revolution around the patterned magnetic features with each one half revolution of the external rotating field [0043].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Yellen et al. to modify Georgeson et al. for the effective separation and analysis of motion of nanoparticles in time-varying magnetic field [Yellen, [0033]].  
6.	Claims 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al. 
With respect to claim 9, Georgeson et al. teach of an apparatus for inspecting a structure with the use of a movable probe with ball bearing support [0013, 0048] with a magnet arranged on a tracking and driven probe to facilitate coordinated movement of the tracking probe in conjunction with the driven probe [0015]. Georgeson et al. teach of driven and tracking probes to be disposed in ball bearing 
With respect to claim 10, Georgeson et al. specifically teach of the magnetic field created by the magnet and the magnetic attraction established between the two probes/probe support as they move relative to each other without requiring the application of any additional force directly to the tracking probe to maintain position relative to the structure [0053-0056]. 
With respect to claims 11, 17, and 18, Georgeson et al. teach of the magnet being arranged on the support [fig. 2, 0045].  The reference also teaches of the probe support adapted to be connected to the ultrasound transducer [0046, fig. 4].  The references teaches of the contact between the driven and tracking probes and the surfaces of the structure and by the magnetic attraction between the ring magnets of the probes, the orientation and alignment of the probes and transducers of the probes may be maintained and because the probes maintain alignment of the transducers, the inspection area or imaging plane may be large as the entire structure or where the imaging plane may extend in any desired direction [0049].  
With respect to claim 12, Georgeson et al. teach of the ultrasound transducer being arranged adjacent the magnet or transducer located within the center of the magnet [0036, 0046].  

With respect to claims 14-16, 19, and 21, Georgeson et al. teach of the use of more than one magnet to be rotationally arranged on the probe support and adjacent the transducer when connected to the probe support and the motion is a rotating motion where the magnet are rotatable in opposite directions [0037].  With respect to claim 19, Georgeson et al. teach of the transducer to be arranged between the magnets when connected to the probe support or where the transducer is located within the center of the ring magnets in the driven and tracking probes [0036, 0039, 0046].  With respect to claim 21, the reference teaches of the magnet to be any shape including cylindrically shaped magnets [0036] with respective rotational axes [0052]  with opposite magnetic poles [0037] separated along a diameter of the magnets whereby rotation of the magnets create time-varying magnetic field from each of the magnets at the target location [0036].  
Georgeson et al. do not teach of all the claim elements in a single embodiment.  It would have therefore been obvious to combine the elements from the different embodiments to provide a method and imaging probe system to improve inspection of a structure or continuous inspection of a large area of a structure by maintaining alignment and positioning of sensing transducers and/or receivers with increased speed and efficiency with which such structures are inspected [Georgeson, [0013]]. 
7.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al. in view of Yellen et al.  Georgeson et al. also teach of the system with a motion control unit to regulate the motion of the magnet and scanning system [0013, 0018, 0047, 0049, 0052].  Georgeson et al. teach of increasing the speed of motion of the magnet [0013, 0055].  Georgeson et al. however do not explicitly teach of detecting motion of magnetic nanoparticles. In a related field of endeavor Yellen et al. teach of an apparatus and method for analysis and detection of motion of nanoparticles in response to time-.  
8.	Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al. in view of Yellen et al.
With respect to claims 23 and 26, Georgeson et al. teach of a method or use of a magnetomotive imaging probe assembly for inspecting a structure with the use of a movable probe with ball bearing support [0013, 0048] with a magnet arranged on a tracking and driven probe to facilitate coordinated movement of the tracking probe in conjunction with the driven probe [0015]. Georgeson et al. teach of driven and tracking probes to be disposed in ball bearing contact and provide suspension of a probe above a surface of the structure [0048].  The driven or the tracking probe may include a sensing element such as an ultrasound transducer [0016]. Therefore Georgeson et al. teach of a scanning system which includes a movable probe with magnets and ultrasound transducer for sensing. Georgeson et al. teach of use of the device for inspection of variety of structures based upon magnetic fields through the structure [0033]. Therefore, the magnet that is arranged on the tracking or driving probes is arranged to generate magnetic fields. The reference teaches of each probe 14, 16 to include magnets where one or both of the probes include ultrasound transducer and rotational alignment of the probes allow proper 
With respect to claims 24 and 25 Georgeson et al. teach of the use of more than one magnet to be rotationally arranged on the probe support and adjacent the transducer when connected to the probe support and the motion is a rotating motion where the magnet are rotatable in opposite directions [0037].  Georgeson et al. teach of the transducer to be arranged between the magnets when connected to the probe support or where the transducer is located within the center of the ring magnets in the driven and tracking probes [0036, 0039, 0046].  The reference teaches of the magnet to be any shape including cylindrically shaped magnets [0036] with respective rotational axes [0052]  with opposite magnetic poles [0037] separated along a diameter of the magnets whereby rotation of the magnets create time-varying magnetic field from each of the magnets at the target location [0036].  
Georgeson et al. also teach of the system with a motion control unit to regulate the motion of the magnet and scanning system [0013, 0018, 0047, 0049, 0052].  Georgeson et al. teach of monitoring the speed of motion of the magnet [0013, 0055].  Georgeson et al. however do not explicitly teach of detecting motion of magnetic nanoparticles. In a related field of endeavor Yellen et al. teach of an apparatus and method for analysis and detection of motion of nanoparticles in response to time-varying rotating magnetic fields [0032, 0037, 0041].   Yellen et al. therefore teach of a magnetic field source that comprises a time varying magnetic field supplied by a source held external to the surface of the substrate such as oscillating or rotating magnetic fields that permeate the substrate and the fluid [0037].  Yellen et al. teach of images showing magnetic nanoparticles circulating around magnetic features due to uniform rotating magnetic field with its axis of field rotation aligned normal to the plane where the nanoparticles complete one revolution around the patterned magnetic features with each one half revolution of the external rotating field [0043].  It would have therefore been obvious to one of ordinary 
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR